Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3,4 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Takita et al.(US 20170353239 A1)  teaches a power optical transmission route and spectrum allocation method based on an elastic optical network(See Paragraph 4,84 i.e. a flexible optical network(elastic optical network) and optical power transmission routs), comprising the following steps: determining a set of alternative routes among nodes of a power communication network according to power communication topology(See Abstract, Paragraph 84, fig. 8a,8b i.e. determining a set of alternative routes(S802 of fig. 8b) among nodes of a power communication network according to power communication topology).
Takita does not teach coloring the routes for classification, determining a total number of colors allocated, and determining the coloring of the set of alternative routes according to a hop count of route nodes and the total number of colors of spectrums, so as to reduce a network-wide risk balance degree; proportionally classifying the spectrums into blocks according to the total number of colors allocated and the number of route classes allocated to each color; selecting, according to a to-be-transmitted power communication service, an optimal solution from the set of alternative routes by 
obtaining an undirected graph G = (V, E) according to topology of the power communication network, where V denotes a point set V ={ vv2 , V3,..., vN } of the power communication network, and E denotes an edge set E ={e,e2,e3,-..,em} of the power communication network; 
determining a switching hop count CAPEX of the ith route according to the point set and the edge set of the power communication network and the following formula:  

    PNG
    media_image1.png
    35
    256
    media_image1.png
    Greyscale

 in the formula, p denotes the number of nodes that the route passes through; and determining a set of alternative routes of the ith node pair of the power communication network according to a switching hop count CAPEX;
wherein the selecting, according to a to-be-transmitted power communication service, an 2optimal solution from the set of alternative routes by comprehensively considering a switching hop count and a network-wide risk balance value is particularly: selecting, according to the following objective function, the optimal solution from the set of alternative routes, and then determining the route to execute service allocation: 
MinM = CAPEX+ Re;

    PNG
    media_image2.png
    617
    595
    media_image2.png
    Greyscale
 in the formula, M denotes an integrated optimization goal, CAPEX denotes a switching hop count of the ith route, V denotes a point set of the power communication network, im represents an initial failure rate probability, n represents service importance, p represents the number of nodes that the route passes through, R(i,j) represents an integrated risk value, N represents a variety of colors, S represents a set of network-ijidle represents the number of idle spectrum grids on the link ij, p denotes a network-wide average risk value, and Re denotes a network-wide risk standard deviation.
Walker et al.(US 2017/0046301) teaches determining an alternate route(See Paragraph 109). 
Lin et al.(CN 101437273 A: submitted as an IDS) teaches a radio network including a method of updating a coloring multiplex image model and a node interface number(See abstract).
However, the prior art of record fails to teach a power optical transmission route and spectrum allocation method based on an elastic optical network, comprising the following steps:… coloring the routes for classification, determining a total number of colors allocated, and determining the coloring of the set of alternative routes according to a hop count of route nodes and the total number of colors of spectrums, so as to reduce a network-wide risk balance degree; proportionally classifying the spectrums into blocks according to the total number of colors allocated and the number of route classes allocated to each color; selecting, according to a to-be-transmitted power communication service, an optimal solution from the set of alternative routes by comprehensively considering a switching hop count and a network-wide risk balance value, to determine a route to execute service allocation; and determining positions of spectrum blocks according to the route selected and the allocated colors, to complete spectrum allocation; wherein the determining a set of alternative routes among nodes of a power communication network according to power communication topology is particularly: 
obtaining an undirected graph G = (V, E) according to topology of the power communication network, where V denotes a point set V ={ vv2 , V3,..., vN } of the power communication network, and E denotes an edge set E ={e,e2,e3,-..,em} of the power communication network; 
determining a switching hop count CAPEX of the ith route according to the point set and the edge set of the power communication network and the following formula:  

    PNG
    media_image1.png
    35
    256
    media_image1.png
    Greyscale

 in the formula, p denotes the number of nodes that the route passes through; and determining a set of alternative routes of the ith node pair of the power communication network according to a switching hop count CAPEX;
wherein the selecting, according to a to-be-transmitted power communication service, an 2optimal solution from the set of alternative routes by comprehensively considering a switching hop count and a network-wide risk balance value is particularly: selecting, according to the following objective function, the optimal solution from the set of alternative routes, and then determining the route to execute service allocation: 
MinM = CAPEX+ Re;
constraint functions are: 
    PNG
    media_image2.png
    617
    595
    media_image2.png
    Greyscale
 in the formula, M denotes an integrated optimization goal, CAPEX denotes a switching hop count of the ith route, V denotes a point set of the power communication network, im represents an initial failure rate probability, n represents service importance, p represents the number of nodes that the route passes through, R(i,j) represents an integrated risk value, N represents a variety of colors, S represents a set of network-side links, FS denotes the total number of spectrum grids on a link ij, FSijidle represents the number of idle spectrum grids on the link ij, p denotes a network-wide average risk value, and Re denotes a network-wide risk standard deviation.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637